Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 2, 4, 6-12, 14-16, 20, and 21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art does not disclose in regards to claim 1, wherein the first and second tabs each define a rib configured to control displacement of at least one of the attachment feature, the display screen, and the casing and including all the other limitations within the claim.
The prior art does not disclose in regards to claim 7, wherein the attachment feature includes first and second tabs, and wherein the first and second tabs each define a rib configured to control displacement of at least one of the attachment feature and including all the other limitations within the claim. 
The prior art does not disclose in regards to claim 15, and wherein each of the multiple tabs includes a rib, each rib configured to deform at different rates in response to a force acting on the attachment feature and including all the other limitations within the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art discloses conventional mounting assemblies. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY T WOOD whose telephone number is (571)272-6826. The examiner can normally be reached M-Thur 9:00am-5:30pm flexible schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 
/KIMBERLY T WOOD/Primary Examiner, Art Unit 3631